DETAILED ACTION
This communication is in response to the claims filed on 02/18/2021. 
Application No: 16/712,105.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

Response to Arguments 
Applicant’s arguments filed on 02/18/2021 have been fully considered, but they are not persuasive, hence the claims rejection is maintained. 

Argument 1: Applicant argues (see remarks page 11-12) that the present application recites “receiving configuration information” that specifically involves the transmission of the configuration information. Cave does not teach or suggest “receiving configuration information.” As cited in the Office Action Page 5 from the reference of Cave. “Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ process per cell), but the 
 
Response 1: Examiner respectfully disagrees with the arguments. Cave et. al. teaches configured message as well as receiving configuration message. in [0119] Cave et al. teaches that Two sets of HARQ processes may also be configured. Ordinary skill in art, before the effective filing date of the invention, would have interpreted that to configured two sets of HARQ process, one or more configuration messages would have been received dynamically. However, [0095] clearly indicates that configuration messages is receiving dynamically. See statement: For instance if the network is aware that the Node-Bs are transmitting at approximately the same time, it may configure the WTRU with a low value of Tsf. If the network knows that one Node-B transmits data a long period of time after the other Node-B, it may configure the WTRU with a long value of Tsf.
Therefore, Cave et. al. teaches claimed limitation in [0119], namely, receiving configuration information, wherein the configuration information comprises association information, for a first earner, between a first resource and at least one of a first HARQ entity, a first MAC entity, or a first RLC entity. Therefore argument is not persuasive, and rejection of the independent claims 1 and 15 is maintained (see detail claims rejection in the USC 103 section).


Argument 2: Applicant argues (see remarks page 12) that Claim 13 is amended to incorporate the feature of the configuration information, reciting “a first network device and a second network device exchange an interaction message for the
configuration information to avoid occupying a same HARQ process.” Nothing in the references of Cave and Nammi teaches or suggests an interaction message between two network devices for the configuration information to avoid occupying the same HARQ process.
 
Response 2: Examiner respectfully disagrees with the arguments. The underlined limitation is new added after previous non-final rejection. The added underlined limitation(s) has changed the scope of the invention, and requires further consideration and /or search. 
Therefore arguments regarding newly added limitation(s) is moot.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cave et al. (US 20120082096 A1) in view of Nammi et al. (US 20140056238 A1).

Regarding claim 1, Cave teaches an apparatus, comprising a processor and a memory, wherein the memory is configured to store an instruction; and the processor is configured ([0006], e.g. A method for use in a wireless transmit receive unit (WTRU) for two-stage reordering of received protocol data units (PDUs). [0023] FIG. 1A is a diagram of an example communications system 100 in which one or more disclosed embodiments may be implemented. The communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users. The communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. [0035] FIG. 1B is a system diagram of an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 106, removable memory 132. [0123] In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer -readable medium for execution by a computer or processor), to execute the instruction in the memory, to cause the apparatus perform the following:
a first entity, between a first resource and a first entity and the first entity includes at least one of a first HARQ entity, a first MAC entity, or a first RLC entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)).

Cave teaches that a two-stage reordering procedure ensures in-order delivery packets to higher layers by creating multiple MAC-ehs entities in the WTRU, one per Node; but differs from the claimed invention not specifically and clearly teaching wherein receiving first data, and determining that the first data corresponds to the first resource; and determining, based on the configuration information and the first resource that corresponds to the first data, the at least one of the first HARQ entity, the first MAC entity, or the first RLC entity corresponding to the first data.

 However, in the same field of endeavor, Nammi teaches wherein receiving first data, and determining that the first data corresponds to the first resource ([0038], e.g. for example, the base Radio Resource Control ( RRC) Manager 431 which includes a subframe controller 432. [0041] The functionalities of the base station node 130 of FIG. 4, including the RRC manager 431 and the MAC-ehs entity 434, as well as its scheduler 435 and HARQ controller 436 may comprise or otherwise be realized by, at least in part, a processor 437, as depicted by a dashed line in FIG. 4. [0035] In FIG. 3 a first MAC-ehs SDU 301 and a second MAC-ehs SDU 302 are input to a HARQ entity 320, such as any of the HARQ entities 220a or 220b shown in FIG. 2. The first MAC-ehs SDU 301 and the second MAC-ehs SDU 302 belong to different data streams. The first MAC-ehs SDU 301 and the second MAC-ehs SDU 302 are then mapped to the same first HARQ process. [0047] In other words, for the initial transmission and following transmissions, the same redundancy versions coding determined by the scheduler should be used for the two MAC-ehs SDUs that are logically mapped to the same HARQ process (i.e. determining that the first data corresponds to the first resource associated with MAC-ehs and the scheduler); and
 determining, based on the configuration information and the first resource that corresponds to the first data, the first entity corresponding to the first data ([0035], e.g. The first MAC-ehs SDU 301 mapped to the first HARQ process 305 is then transformed into a first transport block TBS1 311 in layer 1. [0047] In other words, for the initial transmission and following transmissions, the same redundancy versions coding determined by the scheduler should be used for the two MAC-ehs SDUs that are logically mapped to the same HARQ process (i.e. determining, based on the configuration information and the first resource that corresponds to the first data, the at least one of the first MAC entity and the scheduler). 

before the effective filing date of the claimed invention to implement the method of Nammi within the method of Cave. The motivation to combine references is that the new method provides configuration to control transmission of data streams from the base station to a user equipment, UE, in a wireless communication for a 4 Tx system. This would be advantageous because the performance of four branch MIMO with two codeword/HARQ processes is almost equal to that of four codeword/HARQ processes, while being easier to implement and define in 3GPP standard (see Nammi [0013, 0009, 0011]). 

Regarding claim 2, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises at least one of a first control channel resource, a first antenna port, a first control channel scrambling resource, a first transport block, a fist HARQ process, a first group of HARQ processes, or a first connection identifier ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology (i.e. a first antenna port). Thus, in one embodiment, the WTRU 102 may include two or more transmit/receive elements 122 (e.g., multiple antennas) for transmitting and receiving wireless signals over the air interface 116. [0057] The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. a first connection resource identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol. [0063] A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel scrambling resource)).

Regarding claim 3, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises a first group of HARQ processes, and the association information between the first resource and the first entity comprises a group identifier of the first group of HARQ processes corresponding to the first entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)).

Nammi further teaches wherein the determining that the first data corresponds to the first resource comprises:
 determining, based on that received control information for scheduling the first data comprises a group identifier of a first, group of HARQ processes or a process identification of an HARQ process used for the first data belongs to a first group of process identifications, that the  ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes is depicted by dashed-doubled dotted lines in FIG. 4. [0041] The functionalities of the base station node 130 of FIG. 4, including the RRC manager 431 and the MAC-ehs entity 434, as well as its scheduler 435 and HARQ controller 436 may comprise or otherwise be realized by, at least in part, a processor 437, as depicted by a dashed line in FIG. 4 (i.e. determining, based on that received control information for scheduling the first data comprises a group identifier of a first, group of HARQ processes)), 

wherein the group identifier of the first group of HARQ processes is used to indicate the first, group of HARQ processes ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes (i.e. group identifier of the first group of HARQ processes) is depicted by dashed-doubled dotted lines in FIG. 4).

The motivation to combine reference of Nammi within the method of Cave before the effective filing date of the invention is that the new method provides that by mapping MAC-ehs SDUs belonging to two different data streams to the same HARQ process in such a way that MAC-ehs SDUs that are of equal size are mapped to the same HARQ process, it is possible to use only two HARQ processes for three or more data streams. In other words, two different data streams may use the same HARQ process. Thereby, a more cost-effective implementation is achieved compared to if one HARQ process per data stream is used (see Nammi [0053]).

Regarding claim 4, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises a first HARQ process, and the association the first entity comprises a process identification of the first HARQ process corresponding to the first entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)).

Nammi further teaches wherein the determining that the first data corresponds to the first resource comprises: 
determining, based on that received control information for scheduling the first data comprises the process identification, of the first HARQ process or a process identification of an HARQ process used for the first data is the process identification of the first HARQ process, that the first data corresponds to the first HARQ process ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes is depicted by dashed-doubled dotted lines in FIG. 4. [0041] The functionalities of the base station node 130 of FIG. 4, including the RRC manager 431 and the MAC-ehs entity 434, as well as its scheduler 435 and HARQ controller 436 may comprise or otherwise be realized by, at least in part, a processor 437, as depicted by 
wherein the process identification of the first HARQ process is used to indicate the first HARQ process ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes (i.e. group identifier of the first group of HARQ processes) is depicted by dashed-doubled dotted lines in FIG. 4).

The motivation to combine reference of Nammi within the method of Cave before the effective filing date of the invention is that the new method provides that by mapping MAC-ehs SDUs belonging to two different data streams to the same HARQ process in such a way that MAC-ehs SDUs that are of equal size are mapped to the same HARQ process, it is possible to use only two HARQ processes for three or more data streams. In other words, two different data streams may use the same HARQ process. Thereby, a more cost-effective implementation is achieved compared to if one HARQ process per data stream is used (see Nammi [0053]).

Regarding claim 5, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises a first antenna port, and the association information between the first resource and the first entity comprises the first antenna port corresponding to the first entity ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology (i.e. a first antenna port). Thus, in one embodiment, the WTRU 102 may include two 
the determining that the first data corresponds to the first resource comprises: 
determining, based on that received control information for scheduling the first data comprises indication information of the first antenna port or an antenna port used for the first data is the first antenna port, that the first data corresponds to the first antenna port ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology. Thus, in one embodiment, the WTRU 102 may include two or more transmit/receive elements 122 (e.g., multiple antennas) for transmitting and receiving wireless signals over the air interface 116. [0045] In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality, such as outer loop power control, load control, admission control, packet scheduling, handover control, macrodiversity, security functions, data encryption, and the like (i.e. for scheduling the first data comprises indication information of the first antenna port or an antenna port used for the first data is the first antenna port)),
wherein the indication information of the first antenna port is used to indicate the first antenna port ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology (i.e. a first antenna port)).

Regarding claim 6, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises a first transport block, and the association information between the first resource and the first entity comprises the first transport block corresponding to the first entity ([0072], e.g. The MAC-d 404 may control access to all dedicated transport channels, to the MAC-c/sh/m 407 and MAC-hs/ehs 401 and 402. The MAC-c/sh/m 407 may also control access to a MAC-is/i 405. MAC-hs/ehs 401 and 402 may also handle HSDPA specific functions and control access to the HS-DSCH transport channel. The MAC-es/e or MAC-is/i 405 may control access to the E-DCH transport channel (i.e. MAC is associated with the transport channels). [0096] The RNC may forward sequential blocks of MAC-d PDUs to each Node B and may assign non-overlapping ranges of TSN values, where the range of TSN values may indicate the sequence of blocks between the multiple Node Bs (i.e. a first transport block, and the association information between the first resource and the at least one of the first MAC entity)); arid 
the determining that the first data corresponds to the first resource comprises: 
determining, based on that received control information for scheduling the first data comprises indication information of the first transport block or a transport block corresponding to tire first data is the first transport block, that the first data corresponds to the first transport block ([0097], e.g. the RNC may transmit the first sequence of ten consecutive MAC-d PDUs to Node B2 with allowed TSN ranges 101-200. Upon reordering at the WTRU, the WTRU may first reorder PDUs within each TSN range (first stage reordering) and then may reorder based on TSN range (second stage reordering). In this example, the WTRU may deliver all data blocks received using TSN ranges 1-100 to the RLC first, and then may deliver all data blocks received using TSN ranges 101-200 to the RLC. [0045] In addition, each of the packet scheduling, handover control, macrodiversity, security functions, data encryption, and the like (i.e. scheduling the first data comprises indication information of the first transport block)),
wherein the indication information of the first transport block is used to indicate the first transport block ([0097], e.g. the WTRU may deliver all data blocks received using TSN ranges 1-100 to the RLC first, and then may deliver all data blocks received using TSN ranges 101-200 to the RLC).

Regarding claim 7, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource a first connection identifier ([0057], e.g. The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. first resource a first connection identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol), and 
the association information between the first resource and the entity comprises the first connection identifier corresponding to the first entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all 
the determining that the first data corresponds to the first resource comprises: determining, based on that received control information for scheduling the first data comprises indication information of the first connection identifier or the first data is from an entity corresponding to the first connecting identifier, that the first data corresponds to the first connection identifier, wherein the indication information of the first connection identifier is used to indicate the first connection identifier ([0057], e.g. The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. first connection identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol). [0045] In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality, such as outer loop power control, load control, admission control, packet scheduling, handover control, macrodiversity, security functions, data encryption, and the like (i.e. control information for scheduling the first data comprises indication information of the first connection identifier )). 

Regarding claim 8, Cave in view of Nammi teaches all the limitations of claim 1. Nammi further teaches wherein the receiving first data comprises: 
receiving the first data by using at least one resource of the first HARQ process, the first group of HARQ processes, the first antenna port, the first transport block, or the first connection identifier ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes (i.e. group identifier of the first group of HARQ processes) is depicted by dashed-doubled dotted lines in FIG. 4).

The motivation to combine reference of Nammi within the method of Cave before the effective filing date of the invention is that the new method provides that by mapping MAC-ehs SDUs belonging to two different data streams to the same HARQ process in such a way that MAC-ehs SDUs that are of equal size are mapped to the same HARQ process, it is possible to use only two HARQ processes for three or more data streams. In other words, two different data streams may use the same HARQ process. Thereby, a more cost-effective implementation is achieved compared to if one HARQ process per data stream is used (see Nammi [0053]). 

Regarding claim 9, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises a first control channel scrambling resource ([0057], e.g. The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. a first connection identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol. [0063] A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a physical layer identification (for example, the scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel scrambling resource)), and 

first entity' comprises the first control channel scrambling resource corresponding to the first entity' ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)); 
the determining that the first data corresponds to the first resource comprises: determining, based on that a first control channel resource for descrambling and scheduling the first data is the first control channel scrambling resource, that the first data corresponds to the first control channel scrambling resource ([0063], e.g. A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a physical layer identification (for example, the scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel resource, scrambling / descrambling resource). [0045] In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality, such as outer loop power control, load control, admission control, packet scheduling, handover control, macrodiversity, security functions, data encryption). 

Regarding claim 10, Cave in view of Nammi teaches all the limitations of claim 9. Cave further teaches wherein the receiving first data comprises: 
receiving the first data based on scheduling of a control channel corresponding to the first control channel scrambling resource ([0057], e.g. The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. a first connection resource identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol. [0063] A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a physical layer identification (for example, the scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel scrambling resource)).

Regarding claim 11, Cave in view of Nammi teaches all the limitations of claim 1. Cave further teaches wherein the first resource comprises a first control channel resource ([0057], e.g. The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. a first connection resource identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol. [0063] A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a physical layer identification (for example, the scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel resource, scrambling / descrambling resource)), 

first entity comprises the first control channel resource corresponding to the first entity' ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)), 
the determining that the first data corresponds to the first resource comprises: determining, based on that a received resource used by a first control channel to schedule the first data is the first control channel resource, that the first data corresponds to the first control channel resource ([0063], e.g. A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a physical layer identification (for example, the scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel resource, scrambling / descrambling resource). [0045] In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality, such as outer loop power control, load control, admission control, packet scheduling, handover control, macrodiversity, security functions, data encryption). 

Regarding claim 12, Cave in view of Nammi teaches all the limitations of claim 11. Cave further teaches wherein the receiving first data comprises:
receiving the first data based on scheduling of the first control channel corresponding to the first control channel resource ([0063], e.g. A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a physical layer identification (for example, the scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel resource, scrambling / descrambling resource). [0045] In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality, such as outer loop power control, load control, admission control, packet scheduling, handover control, macrodiversity, security functions, data encryption). 

Regarding claim 15, Cave teaches a communication method ([0006], e.g. A method for use in a wireless transmit receive unit (WTRU) for two-stage reordering of received protocol data units (PDUs). [0023] FIG. 1A is a diagram of an example communications system 100 in which one or more disclosed embodiments may be implemented. The communications system 100 may be a multiple access system that provides content, such as voice, data, video, messaging, broadcast, etc., to multiple wireless users. The communications system 100 may enable multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth. [0123] In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer -readable medium for execution by a computer or processor), comprising: 

first entity, and first entity includes at least one of a first HARQ entity, a first MAC entity or a first RLC entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)).

Cave teaches that a two-stage reordering procedure ensures in-order delivery packets to higher layers by creating multiple MAC-ehs entities in the WTRU, one per Node; but differs from the claimed invention not specifically and clearly teaching wherein receiving, by the terminal device, first data, and determining that the first data corresponds to the first resource; and determining, by the terminal device based on the configuration information and the first resource that corresponds to the first data, the at least one of the first HARQ entity, the first MAC entity", or the first RLC entity corresponding to tire first data.

However, in the same field of endeavor, Nammi teaches wherein receiving, by the terminal device, first data, and determining that the first data corresponds to the first resource Radio Resource Control ( RRC) Manager 431 which includes a subframe controller 432. [0041] The functionalities of the base station node 130 of FIG. 4, including the RRC manager 431 and the MAC-ehs entity 434, as well as its scheduler 435 and HARQ controller 436 may comprise or otherwise be realized by, at least in part, a processor 437, as depicted by a dashed line in FIG. 4. [0035] In FIG. 3 a first MAC-ehs SDU 301 and a second MAC-ehs SDU 302 are input to a HARQ entity 320, such as any of the HARQ entities 220a or 220b shown in FIG. 2. The first MAC-ehs SDU 301 and the second MAC-ehs SDU 302 belong to different data streams. The first MAC-ehs SDU 301 and the second MAC-ehs SDU 302 are then mapped to the same first HARQ process. [0047] In other words, for the initial transmission and following transmissions, the same redundancy versions coding determined by the scheduler should be used for the two MAC-ehs SDUs that are logically mapped to the same HARQ process (i.e. determining that the first data corresponds to the first resource associated with MAC-ehs and the scheduler); and
 determining, by the terminal device based on the configuration information and the first resource that corresponds to the first data, the first entity corresponding to tire first data ([0035], e.g. The first MAC-ehs SDU 301 mapped to the first HARQ process 305 is then transformed into a first transport block TBS1 311 in layer 1. [0047] In other words, for the initial transmission and following transmissions, the same redundancy versions coding determined by the scheduler should be used for the two MAC-ehs SDUs that are logically mapped to the same HARQ process (i.e. determining, based on the configuration information and the first resource that corresponds to the first data, the at least one of the first MAC entity and the scheduler). 

before the effective filing date of the claimed invention to implement the method of Nammi within the method of Cave. The motivation to combine references is that the new method provides configuration to control transmission of data streams from the base station to a user equipment, UE, in a wireless communication for a 4 Tx system. This would be advantageous because the performance of four branch MIMO with two codeword/HARQ processes is almost equal to that of four codeword/HARQ processes, while being easier to implement and define in 3GPP standard (see Nammi [0013, 0009, 0011]). 

Regarding claim 16, Cave in view of Nammi teaches all the limitations of claim 15. Cave further teaches wherein the first resource comprises at least one of a first control channel resource, a first antenna port, a first control channel scrambling resource, a first transport block, a first HARQ process, a first group of HARQ processes, or a first connection identifier ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology (i.e. a first antenna port). Thus, in one embodiment, the WTRU 102 may include two or more transmit/receive elements 122 (e.g., multiple antennas) for transmitting and receiving wireless signals over the air interface 116. [0057] The re-ordering queue distribution 206 may route the received reordering PDUs to a correct reordering queue based on the received logical channel identifier (i.e. a first connection resource identifier). The disassembly entity 207 may disassemble MAC-ehs PDUs by removing the MAC-ehs header. The HARQ entity 208 handles HARQ protocol. [0063] A fifth way to determine which queue the data may be transmitted to is that the WTRU may use a scrambling code of the cell) to determine which MAC-ehs entity the MAC-ehs PDU should be delivered (i.e. a first control channel scrambling resource)).

Regarding claim 17, Cave in view of Nammi teaches all the limitations of claim 15. Cave further teaches wherein the first resource comprises a first group of HARQ processes, and the association information between the first resource and the first entity comprises a group identifier of the first group of HARQ processes corresponding to the first entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)).

Nammi further teaches wherein the determining that the first data corresponds to the first resource comprises: 
determining, by the terminal device based on that received control information for scheduling the first data comprises a group identifier of a first group of HARQ processes or a process identification of an HARQ process used for the first data belongs to a first group of well as its scheduler 435 and HARQ controller 436 may comprise or otherwise be realized by, at least in part, a processor 437, as depicted by a dashed line in FIG. 4 (i.e. determining, based on that received control information for scheduling the first data comprises a group identifier of a first, group of HARQ processes)), 
wherein the group identifier of the first group of HARQ processes is used to indicate the first, group of HARQ processes ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes (i.e. group identifier of the first group of HARQ processes) is depicted by dashed-doubled dotted lines in FIG. 4).

The motivation to combine reference of Nammi within the method of Cave before the effective filing date of the invention is that the new method provides that by mapping MAC-ehs SDUs belonging to two different data streams to the same HARQ process in such a way that MAC-ehs SDUs that are of equal size are mapped to the same HARQ process, it is possible to use only two HARQ processes for three or more data streams. In other words, two different data streams may use the same HARQ process. Thereby, a more cost-effective implementation is achieved compared to if one HARQ process per data stream is used (see Nammi [0053]).

Regarding claim 18, Cave in view of Nammi teaches all the limitations of claim 15. Cave further teaches wherein the first resource comprises a first HARQ process, and the first entity comprises a process identification of the first HARQ process corresponding to the first entity ([0119], e.g. Different HARQ architectures may be defined depending on the transmission design chosen for SF-DC. If the two Node-Bs transmit the same set of data, soft combining may be achieved in the WTRU. One HARQ entity may be required in the MAC-ehs entity on the WTRU side. If the two Node-Bs transmit different set of data simultaneously, two HARQ entities may be designed in the WTRU as shown in FIGS. 2-9. Two sets of HARQ processes may also be configured (for example, 12 where there are 6 HARQ processes per cell), but the HARQ processes may be shared across all cells (i.e. receiving configuration information, wherein the configuration information comprises association information, between a first resource and at least one of a first HARQ entity or a first MAC entity)).

Nammi further teaches wherein the determining that the first data corresponds to the first resource comprises: 
determining, by the terminal device based on that received control information for scheduling the first data comprises the process identification of the first HARQ process or a process identification of an HARQ process used for the first data is the process identification of the first HARQ process, that the first data corresponds to the first HARQ process ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes is depicted by dashed-doubled dotted lines in FIG. 4. [0041] The functionalities of the base station node 130 of FIG. 4, including the RRC manager 431 and the MAC-ehs entity 434, as well as its scheduler 435 and HARQ controller 436 may comprise or otherwise be realized by, at least in part, a processor 437, as depicted by a dashed line in FIG. 4 (i.e. determining, based on that received control 
wherein the process identification of the first HARQ process is used to indicate the first HARQ process ([0040], e.g. A grouping of HARQ processes into DL processes and UL processes (i.e. group identifier of the first group of HARQ processes) is depicted by dashed-doubled dotted lines in FIG. 4).

The motivation to combine reference of Nammi within the method of Cave before the effective filing date of the invention is that the new method provides that by mapping MAC-ehs SDUs belonging to two different data streams to the same HARQ process in such a way that MAC-ehs SDUs that are of equal size are mapped to the same HARQ process, it is possible to use only two HARQ processes for three or more data streams. In other words, two different data streams may use the same HARQ process. Thereby, a more cost-effective implementation is achieved compared to if one HARQ process per data stream is used (see Nammi [0053]).

Regarding claim 19, Cave in view of Nammi teaches all the limitations of claim 15. Cave further teaches wherein the first resource comprises a first antenna port, and the association information between the first resource and the first entity comprises the first antenna port corresponding to the first entity ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology (i.e. a first antenna port). Thus, in one embodiment, the WTRU 102 may include two 
the determining that the first data corresponds to the first resource comprises: 
determining, by the terminal device based on that received control information for scheduling the first, data comprises indication information of the first antenna port or an antenna port used for the first data is tire first antenna port, that the first data corresponds to tire first antenna port ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology. Thus, in one embodiment, the WTRU 102 may include two or more transmit/receive elements 122 (e.g., multiple antennas) for transmitting and receiving wireless signals over the air interface 116. [0045] In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality, such as outer loop power control, load control, admission control, packet scheduling, handover control, macrodiversity, security functions, data encryption, and the like (i.e. for scheduling the first data comprises indication information of the first antenna port or an antenna port used for the first data is the first antenna port)), 
wherein the indication information of the first antenna port is used to indicate the first antenna port ([0038], e.g. In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology (i.e. a first antenna port)).

Regarding claim 20, Cave in view of Nammi teaches all the limitations of claim 15. Cave further teaches wherein the first resource comprises a first transport block, and the association information between the first resource and the first entity comprises the first transport block corresponding to the first entity ([0072], e.g. The MAC-d 404 may control access to all dedicated transport channels, to the MAC-c/sh/m 407 and MAC-hs/ehs 401 and 402. The MAC-c/sh/m 407 may also control access to a MAC-is/i 405. MAC-hs/ehs 401 and 402 may also handle HSDPA specific functions and control access to the HS-DSCH transport channel. The MAC-es/e or MAC-is/i 405 may control access to the E-DCH transport channel (i.e. MAC is associated with the transport channels). [0096] The RNC may forward sequential blocks of MAC-d PDUs to each Node B and may assign non-overlapping ranges of TSN values, where the range of TSN values may indicate the sequence of blocks between the multiple Node Bs (i.e. a first transport block, and the association information between the first resource and the at least one of the first MAC entity)); arid 
the determining that the first data corresponds to the first resource comprises: 
determining, by the terminal device based on that received control information for scheduling the first, data comprises indication information of the first transport block or a transport block corresponding to the first data is the first transport block, that, the first data corresponds to the first transport block ([0097], e.g. the RNC may transmit the first sequence of ten consecutive MAC-d PDUs to Node B2 with allowed TSN ranges 101-200. Upon reordering at the WTRU, the WTRU may first reorder PDUs within each TSN range (first stage reordering) and then may reorder based on TSN range (second stage reordering). In this example, the WTRU may deliver all data blocks received using TSN ranges 1-100 to the RLC first, and then may deliver all data blocks received using TSN ranges 101-200 to the RLC. [0045] packet scheduling, handover control, macrodiversity, security functions, data encryption, and the like (i.e. scheduling the first data comprises indication information of the first transport block)), 
wherein the indication information of the first transport block is used to indicate the first transport block ([0097], e.g. the WTRU may deliver all data blocks received using TSN ranges 1-100 to the RLC first, and then may deliver all data blocks received using TSN ranges 101-200 to the RLC).


Allowable Subject Matter 
Claims 13and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record   
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 


LEE; Youngdae et al.  US 20170295509 A1) METHOD AND APPARATUS FOR DETERMINING MEASUREMENT PERIOD IN WIRELESS COMMUNICATION SYSTEM.
KIM; Sangwon et al.  (US 20170181062 A1) - METHOD AND APPARATUS FOR RECONFIGURING MBMS MDT IN WIRELESS COMMUNICATION SYSTEM.

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645